DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, line 8 to page 7, line 11, filed 5 January 2022, with respect to the 35 USC 101 and 112(b) rejections of claims 2-5, 10-12, 14 and 15 have been fully considered and are persuasive.  The 35 USC 101 and 112(b) rejections of claims 2-5, 10-12, 14 and 15 have been withdrawn in view of the amendments to the claims. 

4.	Applicant's arguments filed 5 January 2022 regarding the Yamamoto et al. reference have been fully considered but they are not persuasive. Applicants argue that Yamamoto et al. fails to teach the membrane being made of hollow fibers. However, the Examiner does not agree. In particular, the Examiner notes that the membranes of Yamamoto et al. are seen as reading on the claimed hollow fiber geometry since the membranes (4) are configured in a cylindrical shape when adhered onto the support member 5. In fact, Fig. 4 of Yamamoto et al. shows the membranes comprising the same hollow fiber geometry as instantly recited at claim 3, namely a substantially circular wall and a void inside the . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hollow fibers not being formed by adhesion onto a support member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

5.	Applicant’s arguments, see page 10, lines 10-12, filed 5 January 2022, with respect to the 35 USC 102 rejection of claims 1, 7-10 and 14 based on the DE ‘795 reference have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 7-10 and 14 based on the DE ‘795 reference has been withdrawn since the subject matter of claim 2 has been incorporated into independent claim 1. However, the rejection has been updated as a 103 rejection in further view of the Bikson et al. reference
Applicant's arguments, see page 11, lines 7-13, regarding the combination of the DE ‘795 and Bikson et al. references have been fully considered but they are not persuasive. Applicants argue that DE ‘795 teaches at least two magnets being arranged at an angle to each other to form a funnel-shaped path of the magnetic field lines and that  this configuration is not compatible with a hollow fiber geometry. However, the Examiner does not agree. First, Applicants have not pointed out any specific reasons as to why hollow fibers could not be used when two or more magnets are arranged at an angle to each other. Instead, Applicants merely state that it would be obvious to one of ordinary skill without providing any rationale in support of their position. Thus this argument is not persuasive. Second, the disclosure of angled magnets appears to be merely a preferred embodiment since it is recited in a dependent claim. In other words, the apparatus of DE ‘795 is fully capable of operating without the magnets being arranged at 

Claim Rejections - 35 USC § 102

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1, 3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 4,704,139).

With regard to claims 1 and 3, Yamamoto et al. discloses an apparatus for the separation of a gas mixture (e.g. air) of at least two different gases (e.g. oxygen and nitrogen) comprising a first chamber (high pressure side 6) and a second chamber (low pressure side 7), wherein the first chamber has at least one inlet (not numbered, see Figs. 1-6 and 8) for feeding gas mixture into the first chamber, wherein the first chamber has at least one outlet (not numbered, connected to suction fan 10, see again Figs. 1-6 and 8) for retrieving at least part of one of the at least two gases, wherein the second chamber has at least one outlet (not numbered, connected to suction fan 9, see again Figs. 1-6 and 8) for retrieving at least part of another one of the at least two gases, wherein the first chamber (6) and the second chamber (7) are in contact (in separating cell 3) and separated by a membrane (4), wherein the membrane is surrounded by a magnet (magnetic field generator 8), and wherein the membrane is made of hollow fibers having a circular wall and a void inside the circular wall (see Figs. 2-4 at Figs. 1-11, the abstract and col. 3, line 51 to col. 5, line 68.



With regard to claim 9, Yamamoto et al. discloses the magnet generating a magnetic field of 150 KOe (15,000 mT) at col. 4, lines 30-31.
The prior art is seen as disclosing a specific example lying within the instantly claimed range. Therefore the limitation is seen as being anticipated. See MPEP 2131.03(I).

With regard to claims 10 and 14, Yamamoto et al. discloses a method for separating a gas mixture of at least two gases wherein the gas mixture is separated using a membrane (4) surrounded by a magnet (8) such that an external magnetic field can be applied to the membrane at Figs. 1-11, the abstract and col. 3, line 51 to col. 5, line 68.

Claim Rejections - 35 USC § 103

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139).
Yamamoto et al. discloses the magnet generating a magnetic field of greater than 50 KOe (5000 mT) at col. 4, lines 50-51.
The prior art range for magnetic field is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139) in view of Takemura et al. (US 4,713,292).
Yamamoto does not disclose the circular wall having a thickness of 130-160 µm.
Takemura et al. discloses a hollow fiber membrane comprising a porous support layer and a thin selective separating layer having a wall thickness of 10-1000 µm at the abstract, col. 4, lines 7-12 and claim 2.
It would have been obvious to one of ordinary skill in the art to incorporate the wall thickness of Takemura et al. to provide a hollow fiber having good mechanical strength.
The prior art range for wall thickness is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claims 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139) in view of Guzman Lucero et al. (US 2015/0314244 A1).

With regard to claims 5 and 16, Yamamoto et al. discloses the membrane being a polymeric membrane at col. 3, lines 57-59, but does not disclose a polyimide membrane.
Guzman Lucero et al. discloses polyimide membranes being suitable for oxygen/nitrogen separation at the abstract and Table 1 at paragraph [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the polyimide membrane of Guzman Lucero et al. into the apparatus of Yamamoto et al. since it is a polymeric membrane recognized in the art as being suitable for oxygen and nitrogen separation. See MPEP 2144.07.

With regard to claim 12, Yamamoto et al. discloses a method for separating a gas mixture (e.g. air) of at least two gases (e.g. oxygen and nitrogen) wherein the gas mixture is fed into a first chamber (6) 
Yamamoto et al. discloses the membrane being a polymeric membrane at col. 3, lines 57-59, but does not disclose a polyimide membrane.
Guzman Lucero et al. discloses polyimide membranes being suitable for oxygen/nitrogen separation at the abstract and Table 1 at paragraph [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the polyimide membrane of Guzman Lucero et al. into the method of Yamamoto et al. since it is a polymeric membrane recognized in the art as being suitable for oxygen and nitrogen separation. See MPEP 2144.07.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139) in view of Yoshimune et al. (US 2010/0212503 A1).
Yamamoto et al. does not disclose the membrane being a carbonized polymer-based membrane.
Yoshimune et al. discloses carbonized polymer-based membranes being suitable for oxygen/nitrogen separation at the abstract and Table 2 at paragraph [0102].
It would have been obvious to one of ordinary skill in the art to incorporate the carbonized polymer-based membrane of Yoshimune et al. into the apparatus of Yamamoto et al. since it is a membrane recognized in the art as being suitable for oxygen and nitrogen separation. See MPEP 2144.07.

13.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139) in view of Roberts et al. (US 3,140,993).

Yamamoto et al. teaches oxygen but does not teach one of the recited gas mixtures comprising the recited gas pairs.
Roberts et al. teaches helium being a diamagnetic (non-paramagnetic) gas along with nitrogen at col. 4, lines 53-55.
It would have been obvious to one of ordinary skill in the art to substitute helium for nitrogen in the gas mixture of Yamamoto et al. since helium is a known non-paramagnetic gas, as taught by Roberts et al. at col. 4, lines 53-55. 

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,704,139) in view of Guzman Lucero et al. (US 2015/0314244 A1) and further in view of Roberts et al. (US 3,140,993).
Yamamoto et al. teaches separating a paramagnetic gas (e.g. oxygen) from a non-paramagnetic gas (e.g. nitrogen) at col. 1, lines 59-63 and col. 3, lines 40-44.
Yamamoto et al. teaches oxygen but does not teach one of the recited gas mixtures comprising the recited gas pairs.
Roberts et al. teaches helium being a diamagnetic (non-paramagnetic) gas along with nitrogen at col. 4, lines 53-55.
It would have been obvious to one of ordinary skill in the art to substitute helium for nitrogen in the gas mixture of Yamamoto et al. since helium is a known non-paramagnetic gas, as taught by Roberts et al. at col. 4, lines 53-55. 

15.	Claims 1, 3, 4, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE 197 53 795 A1 in view of Bikson et al. (US 5,181,940).


DE ‘795 does not disclose the membrane being made of hollow fibers.
Bikson et al. discloses asymmetric hollow fiber membranes for gas separation having a circular wall and a void inside the circular wall and a wall thickness of 5-200 µm at the abstract and col. 8, line 5 to col. 9, line 32.
It would have been obvious to one of ordinary skill in the art to incorporate the hollow fiber membrane shape of Bikson et al. into the apparatus of DE ‘795 to provide membranes have a high surface area per unit volume, as is known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate the wall thickness of Bikson et al. into the apparatus of DE ‘795 to provide hollow fibers that are sufficiently thick such that no special apparatus is required for their handling, as suggested by Bikson et al. at col. 8, lines 50-52.
The prior art range for wall thickness is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.



With regard to claim 9, DE ‘795 discloses the magnet generating a magnetic field of 106 A/m (133 mT) at paragraph [0008] of the English language machine translation.
The prior art is seen as disclosing a specific example lying within the instantly claimed range. Therefore the limitation is seen as being anticipated. See MPEP 2131.03(I).

With regard to claims 10 and 14, DE ‘795 discloses a method for separating a gas mixture of at least two gases wherein the gas mixture is separated using a membrane (see paragraph [0011] of the English language machine translation) surrounded by a magnet (conical magnet, see paragraph [0012] of the English language machine translation) such that an external magnetic field can be applied to the membrane at the English language abstract and paragraphs [0004] and [0011]-[0015] of the English language machine translation.

16.	Claims 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE 197 53 795 A1 in view of Bikson et al. (US 5,181,940), and further in view of Guzman Lucero et al. (US 2015/0314244 A1).

With regard to claims 5 and 16, DE ‘795 does not disclose a polyimide membrane.
Guzman Lucero et al. discloses polyimide membranes being suitable for oxygen/nitrogen separation at the abstract and Table 1 at paragraph [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the polyimide membrane of Guzman Lucero et al. into the apparatus of DE ‘795 since it is a polymeric membrane recognized in the art as being suitable for oxygen and nitrogen separation. See MPEP 2144.07.


DE ‘795 does not disclose a polyimide membrane.
Guzman Lucero et al. discloses polyimide membranes being suitable for oxygen/nitrogen separation at the abstract and Table 1 at paragraph [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the polyimide membrane of Guzman Lucero et al. into the method of DE ‘795 since it is a polymeric membrane recognized in the art as being suitable for oxygen and nitrogen separation. See MPEP 2144.07.

17.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE 197 53 795 A1 in view of Bikson et al. (US 5,181,940), and further in view of Yoshimune et al. (US 2010/0212503 A1).
DE ‘795 does not disclose the membrane being a carbonized polymer-based membrane.
Yoshimune et al. discloses carbonized polymer-based membranes being suitable for oxygen/nitrogen separation at the abstract and Table 2 at paragraph [0102].
.

18.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE 197 53 795 A1 in view of Bikson et al. (US 5,181,940), and further in view of Roberts et al. (US 3,140,993).
DE ‘795 teaches separating a paramagnetic gas (e.g. oxygen) from a non-paramagnetic gas (e.g. nitrogen) at paragraphs [0004] and [0009]-[0013] of the English language machine translation.
DE ‘795 teaches oxygen but does not teach one of the recited gas mixtures comprising the recited gas pairs.
Roberts et al. teaches helium being a diamagnetic (non-paramagnetic) gas along with nitrogen at col. 4, lines 53-55.
It would have been obvious to one of ordinary skill in the art to substitute helium for nitrogen in the gas mixture of DE ‘795 since helium is a known non-paramagnetic gas, as taught by Roberts et al. at col. 4, lines 53-55. 

19.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE 197 53 795 A1 in view of Bikson et al. (US 5,181,940), and further in view of Guzman Lucero et al. (US 2015/0314244 A1) and further in view of Roberts et al. (US 3,140,993).
DE ‘795 teaches separating a paramagnetic gas (e.g. oxygen) from a non-paramagnetic gas (e.g. nitrogen) at paragraphs [0004] and [0009]-[0013] of the English language machine translation.
DE ‘795 teaches oxygen but does not teach one of the recited gas mixtures comprising the recited gas pairs.
Roberts et al. teaches helium being a diamagnetic (non-paramagnetic) gas along with nitrogen at col. 4, lines 53-55.
. 

Conclusion

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 25, 2022